 Case 3:10-cr-30212-NJR Document 74 Filed 11/23/20 Page 1 of 8 Page ID #608




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

                       Plaintiff,

 v.                                               Case No. 3:10-CR-30212-NJR-1

 CAREY LONNELL BRESHERS, JR.,

                       Defendant.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Pending before the Court is an Emergency Motion for Reduction of Sentence

Under 18 U.S.C. 3582(c)(i)(A)(i) & Expedited Ruling Requested Due to COVID-19

Pandemic filed by Defendant Carey Lonnell Breshers, Jr. (Doc. 65). Breshers asks the

Court to grant his request for compassionate release and enter an order reducing his

sentence to time-served due to his medical conditions and the COVID-19 pandemic (Id.).

                                       BACKGROUND

       On February 10, 2012, Breshers pleaded guilty to two counts of kidnapping, in

violation of 18 U.S.C. § 1201(a)(1), and one count of interference with commerce by

robbery, in violation of 18 U.S.C. § 1951 (Doc. 45, p. 1). While armed with a firearm,

Breshers entered a bank and kidnapped two women. After having the women drive him

around in their vehicle while attempting to unlawfully cash checks from that bank, he

settled for $1,100.00 the bank had on hand, left the women at an abandoned building in

St. Louis, and drove off with the car. (Doc. 73, pp. 2-3).

       In February 2012, now-retired District Judge Michael J. Reagan sentenced Breshers


                                        Page 1 of 8
    Case 3:10-cr-30212-NJR Document 74 Filed 11/23/20 Page 2 of 8 Page ID #609




to 293 months’ imprisonment on Counts 1 and 2, and 240 months’ imprisonment on

Count 4, to run concurrently (Doc. 45, p. 2). 1 The sentence was to run consecutively to a

120-month sentence he was already serving on a sentence imposed by the District of

Kansas (Id.). Breshers is scheduled to be released on April 7, 2040. 2

        Breshers, who is now 61 years old, argues his medical conditions constitute

extraordinary and compelling reasons to release him under the compassionate release

provision of 18 U.S.C. § 3582(c)(1)(A) (Doc. 65, p. 11). Specifically, Breshers states that he

suffers from heart problems, diabetes, 3 high blood pressure, high cholesterol, and

obesity (Id.). He also asserts there are poor sanitary conditions at his facility (Id. at pp. 11-

12). Breshers points to multiple factors that suggest he would not be a danger to society

or a recidivism risk, such as over nine years of time served, good time credits earned,

continuous efforts to have a good discipline record, keeping a distance from bad

influences or gang affiliation, earning a GED, being employed during incarceration as a

dishwashing machine operator, having training in SenSafe and OSHA safety regulations,

and potentially being supervised by a United States Probation Officer if released (Id. at

pp. 12, 28-29). Breshers also argues that the information described above qualifies as

“other reasons” to grant him compassionate release (Id. at 14).

        The Government opposes the motion, arguing Breshers failed to demonstrate

extraordinary and compelling reasons for compassionate release (Doc. 73, p. 19). While




1 Judge Reagan allowed Breshers to withdraw Count 3 after being incorrectly advised of the statutory
minimum sentence for that count (Doc. 37).
2 Federal Bureau of Prisons Inmate Locator, https://www.bop.gov/inmateloc/ (last visited Nov. 19, 2020).
3 Medical records indicate Breshers has type 2 diabetes (Doc. 73-1, p. 18).




                                            Page 2 of 8
 Case 3:10-cr-30212-NJR Document 74 Filed 11/23/20 Page 3 of 8 Page ID #610




having chronic medical conditions, Breshers does not have a terminal illness, and he does

not have conditions that create an inability for him to care for himself within the prison

environment (Id.). Breshers is at increased risk of severe complications from COVID-19

due to his diabetes and potentially because of his obesity (Id.). Yet, his medical conditions

can only be managed if Breshers complies with medical services and treatment plans (Id.

at p. 20). Despite his many medical conditions, Breshers has shown noncompliance with

medical treatment, has declined services, and has skipped lab call outs (Doc. 73-1, pp. 15,

31, 169, 195, 212, 228). Most recently, medical records show Breshers has been

noncompliant with medication orders for his diabetes (Doc. 73; Doc. 73-1, pp. 15, 31).

       Even if Breshers had any compelling medical reason for release, the Government

argues that the Section 3553(a) sentencing factors do not merit compassionate release

(Doc. 73, p. 23). Not only do the nature and circumstances of the offense remain

unchanged, but Breshers’s history and characteristics also remain unchanged. Although

Breshers has attended some drug and education classes and has obtained his GED for a

second time, he also was disciplined twice in 2013, and is considered at high risk for

recidivism by the Bureau of Prisons (Id.). Furthermore, the sentence originally imposed

reflects the seriousness of the offense, promotes respect for the law, provides sufficient

punishment for the offense, protects other persons and the community from further

crimes by Breshers, and provides Breshers with medical care and correctional treatment

(Id.). The Government argues that releasing Breshers before being even halfway into his

sentence would run against the Section 3553(a) factors (Id. at p. 24).

       The Government further asserts Breshers would be a danger to another person or


                                        Page 3 of 8
    Case 3:10-cr-30212-NJR Document 74 Filed 11/23/20 Page 4 of 8 Page ID #611




the community if he were released (Doc. 73, p. 17). The Government argues Breshers’s

knowledge of how to operate an industrial dishwasher machine, and potentially find

employment, does not ensure he will no longer kidnap women, rob people at gunpoint,

and engage in multi-state crime sprees (Id.). Additionally, the Government argues

Breshers’s prison discipline record and good time credit fail to outweigh his criminal

history and pattern of recidivism (Id. at 18).

          Finally, the Government argues that Breshers does not qualify for release due to

any other reasons (Doc. 73, p. 21). The Government suggests Breshers’s fear of getting the

COVID-19 virus is not enough when the Bureau of Prisons has taken steps to protect

inmates and keep the virus from penetrating prison walls (Id. at 22).

                                     THE FIRST STEP ACT OF 2018

          Prior to the passage of the First Step Act, a defendant seeking compassionate

release first had to request it from the Director of the Bureau of Prisons. 18 U.S.C.

§ 3582(c)(1)(A) (2018). The First Step Act of 2018 modified that provision to allow

incarcerated defendants to seek compassionate release from a court on their own motion

after exhausting administrative rights to appeal a failure of the Bureau of Prisons to bring

a motion on their behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier. 4

          After such a motion is filed, either by the Director of the Bureau of Prisons or by

the defendant, the Court may reduce the term of imprisonment after considering the

factors set forth in § 3553(a) to the extent they are applicable, upon a finding that


4   The Government does not contend that Breshers failed to exhaust his administrative remedies.


                                              Page 4 of 8
 Case 3:10-cr-30212-NJR Document 74 Filed 11/23/20 Page 5 of 8 Page ID #612




“extraordinary and compelling reasons warrant such a reduction . . . and that such a

reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” § 3582(c)(1)(A)(i).

      The applicable policy statement can be found at U.S.S.G. § 1B1.13. While the policy

statement essentially restates § 3582(c)(1)(A), the Application Notes to the policy

statement set forth specific circumstances under which extraordinary and compelling

reasons exist for reducing a sentence: (A) the medical condition of the defendant; (B) the

age of the defendant (over 70), and (C) family circumstances. U.S.S.G. 1B1.13. A fourth

category, “(D) Other Reasons,” states: “As determined by the Director of the Bureau of

Prisons, there exists in the defendant’s case an extraordinary and compelling reason other

than, or in combination with, the reasons described in subdivisions (A) through (C).” Id.

The policy statement also requires the defendant not be “a danger to the safety of any

other person or to the community” pursuant to 18 U.S.C. § 3142(g).

                                      DISCUSSION

      Under Application Note 1(A)(ii) to U.S.S.G. § 1B1.13, extraordinary and

compelling reasons for reducing a sentence exist where the defendant is suffering from a

serious physical or medical condition that substantially diminishes the ability of the

defendant to provide self-care within the environment of a correctional facility and from

which he or she is not expected to recover.

      Here, Breshers has not made that showing. While he has heart issues, diabetes,

high blood pressure, high cholesterol, and obesity, there is no evidence that he cannot

care for himself within the correctional facility. Breshers also has a history of



                                      Page 5 of 8
 Case 3:10-cr-30212-NJR Document 74 Filed 11/23/20 Page 6 of 8 Page ID #613




noncompliance and denial of certain medical treatment and services. Breshers cannot

refuse to take steps to better his own health, then use that uncontrolled disease as a get-

out-of-jail-free card.

       Furthermore, even if Breshers’s conditions qualified as extraordinary or

compelling, in order to grant his motion for compassionate release, the Court must also

consider the § 3553(a) factors and determine that Breshers is not “a danger to the safety

of any other person or to the community.” Here, the Court cannot make that finding with

respect to Breshers, considering his substantial criminal history. His adult convictions

began in his early twenties and include robbery in the first degree, escape, statutory rape,

as well as the offenses involved in this case (Doc. 39, p. 3). Breshers also was disciplined

twice in 2013 (Doc. 73-5).

       Breshers argues that he is not a danger (Doc. 65, p. 28). As evidence of his reform,

Breshers notes that he is not a danger because he has a good discipline record, obtained

his GED, distanced himself from bad influences and gang activity, is employed as a

dishwashing machine operator, and learned skills for working in the food service or hotel

industry (Id.). While records from the Bureau of Prisons support Breshers’s claims, the

Government argues that these accomplishments do not show that Breshers no longer

poses a danger to others (Doc. 73, pp. 17-19; Docs. 73-2, 73-3, 73-4, 73-5).

       The Court agrees. Given Breshers’s significant—and violent—criminal history, the

Court is unable to say that Breshers would not be a danger to the safety of any other

person or the community if he were released. While the Court respects and applauds

Breshers’s considerable efforts to better himself, those accomplishments unfortunately


                                        Page 6 of 8
    Case 3:10-cr-30212-NJR Document 74 Filed 11/23/20 Page 7 of 8 Page ID #614




are not enough to warrant compassionate release under 18 U.S.C. § 3582.

        Moreover, to allow Breshers to be released after only less than ten years of his

sentence would fail to provide just punishment for his offenses. See 18 U.S.C.

§ 3553(a)(2)(A). To do this would show complete disregard for the seriousness of the

offenses and disrespect for the law. The Court is also concerned that such a short sentence

would fail to deter Breshers from further criminal conduct and, thus, would place the

community at risk of additional crimes. See 18 U.S.C. § 3553(a)(2)(B)-(C).

        Finally, the Court acknowledges that COVID-19 is a serious and extremely

contagious illness that has presented unprecedented challenges for the Bureau of Prisons.

The Centers for Disease Control and Prevention lists heart problems, type 2 diabetes, and

obesity as conditions that place an individual at an increased risk for severe illness from

the virus that causes COVID-19, while high blood pressure is listed as a condition that

“might” place an individual at an increased risk. 5 Nevertheless, “the COVID-19

pandemic does not warrant the release of every federal prisoner with health conditions

that make them more susceptible to the disease.” United States v. Sheppard, No. 09-30001,

2020 WL 2128581, at *2 (C.D. Ill. May 5, 2020). While Breshers claims he fears losing his

life due to COVID-19, he refuses to take steps that would otherwise mitigate that risk,

and he is a danger to other persons and the community.

        For these reasons, the Court finds that Breshers has not established any

extraordinary and compelling reasons warranting a reduction in his term of



5Centers for Disease Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html (last visited Nov. 19, 2020).


                                          Page 7 of 8
 Case 3:10-cr-30212-NJR Document 74 Filed 11/23/20 Page 8 of 8 Page ID #615




imprisonment. His Emergency Motion for Reduction of Sentence Under 18 U.S.C.

3582(c)(i)(A)(i) & Expedited Ruling Requested Due to COVID-19 Pandemic (Doc. 65) is

DENIED.

      IT IS SO ORDERED.

      DATED: November 23, 2020

                                            _____________________________
                                            NANCY J. ROSENSTENGEL
                                            Chief U.S. District Judge




                                   Page 8 of 8
